Citation Nr: 1729620	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from December 2001 to January 2002, from August 2004 to January 2005, and from April 2009 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in April 2017, and transcript of the hearing is of record.   

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's tinnitus is etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is rendering a final decision only with respect to the service connection claim for tinnitus and granting the benefit in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Tinnitus 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran contends that he has tinnitus due to noise exposure in service.  The Veteran's treatment records reflect that he has a diagnosis of tinnitus and therefore his claim meets the first element of a service connection claim.  See Audiology Outpatient Consult Note from December 2012. 

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus. See Charles v. Principi, 16 Vet. App. 370  (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  The Veteran reported that the ringing in his ear started during service.  See hearing transcript at pg. at 5.  The Board finds the Veteran's statement credible and highly probative.  Therefore, the second element of a service connection claim, in-service incident, is satisfied. 

Tinnitus is an organic disease of the nervous system and therefore a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  Service connection is available for tinnitus based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309 (2016).  Here, Veteran testified that the ringing in his ears has continued since his separation form the military service.  See hearing transcript at 5-6.  The Veteran has provided competent and credible evidence regarding continuity from incurrence of the tinnitus in service to the present. Therefore, service connection is granted. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

The Veteran contends that his bilateral hearing loss was caused by noise exposure in the military.  The Veteran was given VA examination in April 2011, but the examiner indicated that a nexus opinion cannot be provided because the file did not contain the Veteran's service medical records.  The Board finds this opinion is not sufficient to adjudicate the claim for two reasons.  First, at the time of the exam, the only claim pending was service connection for hearing loss in the right ear; as such, the examiner did not consider the Veteran's hearing loss in the left ear.  Second, since the examination, the Veteran's service treatment record has been associated with the claims file. 

The Board notes that there is positive nexus opinion dated March 2013 from A. Health System.  After review of this opinion, the Board finds that it is not sufficient upon which to grant the benefit sought as the opinion is not supported by a full rationale.


Accordingly, the case is REMANDED for the following action:

1. Obtain the updated VA medical records.

2. Thereafter, the claims file should be returned to the April 2011 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service?  

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to his military occupational specialty (MOS).

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


